SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby VACATED AND REMANDED for further proceedings.
Plaintiffs-Appellants Teresa Dobbertin, Yvonne Gisselbrecht, and Janice Oppmann appeal from a judgment entered January 2, 2002 by the United States District Court for the Southern District of New York (Charles L. Brieant, Judge), granting summary judgment in favor of defendants on this claim brought pursuant to 42 U.S.C. § 1983 and New York Human Rights Law § 296. We agree with plaintiffs that material issues of fact remain about whether gender was a motivating factor in the adverse employment actions described by plaintiffs. Accordingly, the judgment of the District Court is hereby VACATED AND REMANDED for further proceedings.